Citation Nr: 1018942	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Boston, Massachusetts.  The Board 
issued a decision in July 2008, granting an initial rating of 
50 percent for PTSD, but no higher.  

The Veteran appealed the decision regarding PTSD to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand (Joint Motion), in a June 2009 Order 
the Court vacated the part of the Board decision that denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The Board remanded the case in January 2010 for 
compliance with the instructions contained in the Joint 
Motion.  The case has now been returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the January 2010 Board remand, the AMC 
sent a letter requesting the names, addresses, and dates of 
treatment or examination, of all health care providers who 
have provided his treatment for his PTSD since his discharge 
from service.  The Veteran provided the necessary 
authorization to obtain treatment records via a VA Form 21-
4142, submitted in January 2010, but the records do not 
appear to have been requested (it appears that the Veteran's 
completed VA Form 21-4142 was not correctly associated with 
the Veteran's claims file at the AMC).  These private 
treatment records are not included in the Veteran's claims 
file and must be obtained.  See 38 C.F.R. § 3.159(c)(1) 
(2009).

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that 'where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance.'  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as the records 
development portion of the Board's January 2010 remand has 
not been fully complied with, the Veteran's claim is not yet 
ready for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request all of the Veteran's treatment 
records from Mr. D.A. and Mr. L.R. at the 
Springfield Outpatient Clinic to the 
present and associate them with the claims 
file.  The Veteran provided the necessary 
authorization in a VA Form 21-4142 
submitted in January 2010; however, the 
authorization will automatically end 180 
days after the form was signed and dated.  
The AMC should ensure that a new 
authorization is obtained if the VA Form 
21-4142 for the Springfield Outpatient 
Clinic is not still in effect by the time 
this Remand is processed.   

2.  Once the above action has been 
completed, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



